The suit in this case was brought in the short form, and stated that the written promise was an insurance policy, and that a copy of the policy was attached to the petition and marked "Exhibit A" and made a part thereof. The entire brief of evidence, excluding the exhibits, consists of a single page. Less than a dozen lines thereof contain the entire parol testimony. The brief of evidence then states: "The following documentary evidence was introduced by the plaintiff: The policy of insurance sued on, a copy of which is attached hereto and marked `Exhibit A.' Retention-title contract executed by Harmon, dated October 25th, 1939, attached hereto and marked `Exhibit B.' Note executed by Harmon on October 25th, 1939, for $50, *Page 388 
marked `Exhibit C,' and note executed on the same date by J. C. Harmon for $107.50, marked `Exhibit D.'" The exhibits were exact copies of the insurance policy (the contract sued on), the retention-title contract, and the note. The judge certified as follows: "The foregoing brief of the evidence and exhibits attached thereto are approved as correct and ordered filed as a part of the record in the case." The motion for new trial calls specific attention to two paragraphs in the insurance policy and quotes them, which paragraphs constitute the basis of the main controversy. I do not think this is such a flagrant violation of the statute providing for the making of a brief as to require this court to disregard it and decline to determine the questions involving consideration of the evidence. I do not think that we should say that it presented so gross a disregard of the statute as to be treated as no brief. Pope v. Tison, 59 Ga. App. 655
(2 S.E.2d 177); Holmes v. Pope, 1 Ga. App. 338, 340
(58 S.E. 281).
                              ON REHEARING.